DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Disposition of Claims
This communication is in response to the Application is filed 03/28/22. Claims 1-13 are pending.  Claims 1-11 have been amended. Claims 12 and 13 are newly added.  The rejection of the pending claims is hereby made final.



Response to Remarks
112 Rejection
Examiner finds Applicant’s amendments and remarks persuasive and now withdraws all 112 rejections.
101
Examiner finds Applicant’s amendments and remarks unpersuasive. The pending claims recite methods and systems for transacting a payment.  Exemplary claim 2 recites the steps of: transmission of an acquisition value and generation of billing information.  These steps describe a method of performance of a financial transaction, which is a long prevalent business practice that retailers have used for many years. The performance of a financial transaction through an intermediary is as fundamental to business as the economic concepts that were identified as abstract ideas by the Supreme Court, such as intermediated settlement (Alice Corp) and risk hedging (Bilski).  The claims as a whole are similar to the claimed invention of the aforementioned claimed invention of the preceding cases, which were described as directed to an abstract idea found to be concepts relating to mitigating risks such as mitigating settlement risk, where this was found to be a fundamental economic practice and/or certain method of organizing human activity.  Therefore, the claims are directed to an abstract idea.  Looking at the combination of the elements as recited in the pending claims, the examiner submits that the pending claims also fail to show an inventive concept, unlike the eligible claims in Diehr and Bascom, in which the elements limiting the exception were individually conventional but taken together provided an inventive concept because they improved a technical field, the pending claims do not invoke any of the considerations that courts have identified as providing significantly more than the exception.  The combination of the elements is no more than the sum of their parts, and provides nothing more than mere automation of a payment process that were in years past performed manually by retailers when engaging with a customer.  Mere automation of an economic business practice does not provide significantly more.  For the aforementioned reasoning, the claims are found to be ineligible, and the rejection of the pending claims in view of 35 USC 101 is hereby maintained and made final.

103
Due to Applicant’s arguments and amendments the previous office action is now moot and the claims have been given further searching and consideration. Consequently, please find a new rejection below addressing the amended claims. 




Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.    Claims 1-13 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1 and 2 are directed to a system (claim 1), a method (claim 2). Therefore, on its face, each independent claim 1 and 2 is directed to a statutory category of invention under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan 7, 2019) (“PEG 2019”).

8.    Under Step 2A, Prong One of the 2019 PEG, claims 1 and 2 recite, in part, a system and a method of organizing human activity. Specifically, the claimed invention is an apparatus and a method for commercial or legal interactions of business relations. Using the language of independent claim 1 to illustrate, the limitations of a security module (7), characterized in that the acquisition device (5) is adapted to acquire an acquisition value (19) representative of a status parameter (9) and/or an operating parameter (11) of the system component (3) and to transmit said acquisition value (19) to the security module (7) and wherein the security module (7) generates a billing information (11) as a function of said acquisition value (19) are steps that, under their broadest reasonable interpretation, cover certain methods of organizing human activity, specifically commercial or legal interactions of business relations. Independent claims 1 and 2 recite similar limitations.

9. Under Step 2A, Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. For example, independent claim 1 recites a system component, acquisition device and a security module. Furthermore, independent claim 2 recites a system component, an acquisition device and a security module. These limitations amount to implementing the abstract idea on a computer. Mere instructions to apply the abstract idea using a generic computer, or merely using a computer as a tool to perform an abstract idea does not impose any meaningful limits on practicing the abstract idea. Therefore, because the additional elements are not integrated into the claims as a whole, claims 1 and 2 are directed to an abstract idea.

IF Under Step 2B of the 2019 PEG, the claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, with respect to integration of the abstract idea into a practical application (i.e., Step 2A Prong Two), the additional elements are mere instructions to apply the abstract idea using a generic computer and merely using a computer as a tool to perform an abstract idea, and, therefore, do not add significantly more. Mere instructions to implement an abstract idea on a computer or merely using a computer as a tool to perform an abstract idea cannot provide an inventive concept. Therefore, claims 1 and 2 are not patent eligible.

   Dependent claims 3-13 have been given the full two-part analysis, including analyzing the additional limitations, both individually and in combination. Dependent claims 3-13, when analyzed both individually and in combination, are also patent ineligible under 35 U.S.C. § 101 for the same reasons as above. Dependent claims 3-13 simply define the technological environment. Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually. When viewed, either individually or as an ordered combination, the additional claim limitations do not amount to a claim that, as a whole, is significantly more than the abstract idea. Accordingly, claims 1 and 2 are patent ineligible.




Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


11.	Claim(s) 1-13 are rejected under 35 U.S.C. 102 (a)(1) as being unpatentable over Lee (2011/0029437) in view of Chan (US 2018/0365776).
As per claim 1, Lee discloses a system (1) for a consumption based payment for services or materials (See Lee, Paragraphs 0026; 0037), the system (1) comprising a system component (3) (See Lee, Paragraphs 0026; 0037), an acquisition device (5) (See Lee, Paragraphs 0033; 0037) and a security module (7), wherein the acquisition device (5) is adapted to acquire an acquisition value (19) representative of a status parameter (9) and an operating parameter (11) of the system component (3) (See Lee, Paragraphs 0033-0034; 0037 and to transmit said acquisition value (19)v to the security module (7) and wherein the security module (7) generates a billing information (11) as a function of said acquisition value (19) (See Lee, Figs 6 and Fig.7; Paragraphs 0033; 0037).
	Lee does not appear to explicitly disclose wherein the acquisition device comprises at least one sensor wherein the status parameter (9) describes a system external parameter, which acts externally on the system component (3) and wherein the operating parameter (11) describes a system-internal parameter, which describes the current state or usage of the system component (3) . 
	However, Chan discloses an online energy audit system and method wherein the acquisition device comprises at least one sensor wherein the status parameter (9) describes a system external parameter, which acts externally on the system component (3) and wherein the operating parameter (11) describes a system-internal parameter, which describes the current state or usage of the system component (3) (see at least paragraphs [0004 and 0005] to Chan). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the feature of Chan within the teaching of Lee with the motivation of including providing a system and method of metered billing for energy consumption within a building (See Chan, Paragraph 0028).


As per claim 2, Lee discloses a method for a consumption based payment for services or materials (See Lee, Paragraphs 0026; 0037), comprising the following steps: a) provision of a system (1) comprising a system component (3) (See Lee, paragraphs 0026; 0037), an acquisition device (5)  comprising at least one sensor (See Lee, Paragraphs 0026; 0037) and a security module (7), wherein the system component (3) is characterized by a status parameter (9) and/or an operating parameter (11), b) acquisition of an acquisition value (19) representative of a status parameter (9) and/or operating parameter (11) by the  at least one sensor of the acquisition device (5), wherein the status parameter (() describes a system-external parameter, which acts externally on the system component (3) and wherein the operating parameter (11) describes a system-internal parameter, which describes the current state or usage of the system component (3)
c) transmission of the acquisition value (19) by the acquisition device (5) to the security module (7),
d) generation of a billing information (11) as a function of the acquisition value (19) by the security module (7) (See Lee, Figs 6 and Fig.7; Paragraphs 0033; 0037).

As per claim 3, Lee discloses the system (1) wherein the security module (7) is formed by a Hardware Security Module (HSM) (See Lee, Paragraphs 0033; 0038).

As per claim 4, Lee discloses all of the limitations above. Lee does not explicitly disclose the system (1) wherein the operating parameter (11) is selected from a group comprising of at least one of  (operating) temperature, (operating) pressure, operating fluid level, operating fluid throughput, operating fluid quality value, emission, internal credit and pollutant emission (see at least paragraph [0005] to Chan).

As per claim 5, Lee discloses the system (1) wherein the billing information (13) is generated depending on a comparison of the acquisition value (19) with at least one threshold value (See Lee, Figs 6 and Fig.7; Paragraphs 0033-0034; 0036-0037).

As per claim 6, Lee discloses the system (1) wherein the security module (7) is adapted to receive input information (25) and to generate billing information (13) as a function of the acquisition value (19) and the input information (25) (See Lee, Figs 6 and Fig.7; Paragraphs 0033; 0037).

As per claim 7, Lee discloses the system (1) wherein the security module (7) is arranged to verify the acquisition value (19) (See Lee, Figs 6 and Fig.7; Paragraphs 0033; 0037).

As per claim 8, Lee discloses the system (1) wherein the security module (7) is adapted to secure at least one of the acquisition value (19) and/or the billing information (11) with cryptographic encryption (See Lee, Paragraphs 0033-0034).

As per claim 9, Lee discloses the system (1) wherein the security module (7) comprises a memory device (15), wherein the acquisition value (19) and/or the billing information (11) can be stored in the memory device (15) (See Lee, Figs 6 and Fig.7; Paragraphs 0033; 0037).

As per claim 10, Lee discloses the system (1) wherein the security module (7) is adapted to store one or more of the acquisition value (19), the billing information (11) in a cloud, or a combination thereof. (See Lee, Figs 6 and Fig.7; Paragraphs 0033; 0037).

As per claim 11, Lee discloses the system (1) wherein the security module (7) is adapted to establish a cryptographically secured link between one or more of the acquisition value (19) and the accounting information (11) on the one hand and an ID of the system component (3), an ID of the acquisition device (5), an ID of the security module (7), a time stamp on the other hand, or a combination thereof (See Lee, Paragraphs 0033-0034; 0037).

	As per claim 12, Lee discloses the system (1) according to claim 1 wherein the status parameter (9) is selected from a group comprising one or more of temperature, solar radiation, (air) pressure, (air) humidity and air pollution (see at least paragraph [0005] to Chan).

.As per claim 13, Lee discloses the system (1) according to claim 1 wherein for generating a billing information interrelations or dependencies between the system-internal operating parameters and the system- external status parameters are taken into account (see at least paragraph [0028] to Chan).

.

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The examiner has considered all references listed on the Notice of References Cited, PTO-892.
The examiner has considered all references cited on the Information Disclosure Statement submitted by Applicant, PTO-1449.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALIA F CRAWLEY whose telephone number is (571)270-5397.  The examiner can normally be reached on Monday thru Thursday; 8:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TALIA F CRAWLEY/         Primary Examiner, Art Unit 3687